                        IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

                              CIVIL ACTION NO.: 3:19-cv-533-RJC-DSC

BARBARA GRIFFITH, an individual,                          )
                                                          )
                 Plaintiff,                               )
                                                          )      MEMORANDUM OF LAW IN
vs.                                                       )      SUPPORT OF DEFENDANT’S
                                                          )    MOTION TO DISMISS PLAINTIFF’S
BANC OF AMERICA MERCHANT                                  )            COMPLAINT
SERVICES, LLC,                                            )
                                                          )
                 Defendants.                              )

        Defendant Banc of America Merchant Services, LLC (hereinafter “BAMS”) submits this

Memorandum of Law in Support of Defendant’s Motion to Dismiss Plaintiff’s Complaint (DE

# 1) pursuant to Fed. R. Civ. P. 12(b)(1), 12(b)(6), and Local Rule 7.3.

               STATEMENT OF THE FACTS AS ALLEGED BY PLAINTIFF

        BAMS hired Plaintiff, a resident of Florida, in December 2016 as a Solutions Consultant to

be based in Tampa, Florida. (Complaint, DE # 1, ¶ 5). Plaintiff worked remotely for BAMS,

which has its corporate office in Charlotte, North Carolina. (Complaint, DE # 1, ¶ 6). In February

2018, BAMS promoted Plaintiff to Vice President, Business Consultant, Large Corporate, Retail &

Consumer. (Complaint, DE # 1, ¶ 7). Before Plaintiff’s promotion, BAMS instituted, effective

January 1, 2018, its 2018 Sales Incentive Plan: Large Corporate Business Consultant1 (hereinafter

“Sales Plan”). (Complaint, DE # 1, ¶ 8). According to Plaintiff, the Sales Plan bound all


1A complete copy of the Sales Plan was incorporated by reference as Exhibit A to Plaintiff’s Complaint. In
considering a Motion to Dismiss, a court may rely on documentation that are integral to and relied on in the
complaint and whose authenticity the plaintiff does not challenge without converting the Motion to one for
Summary Judgment. Phillips v. Pitt County Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (citing
Blankenship v. Manchin, 471 F.3d 523, 56 n. 1 (4th Cir. 2006; Am. Chiropractic Ass’n v. Trigon Healthcare,
Inc., 367 F.3d 212, 234 (4th Cir. 2004); Phillips v. LCI Int’l, Inc., 190 F.3d 609, 618 (4th Cir. 1999); Whitesell v.
Town of Morrisville, 446 F. Supp. 419, 421-22 (E.D.N.C. 2006).



        Case 3:19-cv-00533-RJC-DSC Document 9 Filed 11/12/19 Page 1 of 12
participants, including Plaintiff, to its terms and conditions. (Complaint, DE # 1, ¶ 9). Plaintiff

executed a 2018 Sales Incentive Compensation Opportunity Acknowledgement form regarding

receipt of the same. (Complaint, DE # 1, ¶ 10).

        Plaintiff alleges her performance entitled her to certain compensation from BAMS

pursuant to the Sales Plan. (Complaint, DE # 1, ¶ 10-16). Specifically, Plaintiff alleges she is

entitled to an Over Achievement Bonus (hereinafter “OA Bonus”) based upon Plaintiff’s

calculations of her Total In Year Revenue, which she alleges is relevant to her OA Bonus.

(Complaint, DE # 1, ¶ 1016). Plaintiff, in part, calculated her Total In Year Revenue, based upon

“work[] . . . to sign deals with clients and generate revenue for BAMS” and “after closing a major

sale contract in December of 2018”. (Complaint, DE # 1, ¶ 12, 16). According to Plaintiff, she

failed to receive her full compensation under the Sales Plan, and was allegedly informed by

BAMS that it had awarded her all compensation she would receive under the same—which

according to the Plaintiff was “only . . . a small portion of [her] OA Bonus.” (Complaint, DE # 1,

¶ 14-17). BAMS discharged Plaintiff in February 2019, and Plaintiff alleges the discharge was

retaliatory in nature. (Complaint, DE # 1, ¶ 19).

        Under the Sales Plan, BAMS is provided broad and exclusive authority and discretion to

determine all aspects of the Sales Plan, including eligibility (See Plaintiff’s Exhibit A, pg. 2, ¶ 2);

termination from participation in the Sales Plan (See Plaintiff’s Exhibit A, pg. 2, ¶ 4); interpretation

and administration of the Sales Plan (See Plaintiff’s Exhibit A, pg. 6, ¶ 6); how sales credit is

determined (See Plaintiff’s Exhibit A, pg. 6, ¶ 7, pg. 7, ¶ 10); and how disputes related to the Sales

Plan are determined (See Plaintiff’s Exhibit A, pg. 7, ¶ 9). Regarding payments made pursuant to

the Sales Plan, the language is clear:

                Senior Management [of BAMS] will have the sole and absolute
                discretion to interpret and administer the Program and Program
                                                    2

       Case 3:19-cv-00533-RJC-DSC Document 9 Filed 11/12/19 Page 2 of 12
                documents. In addition, Senior Management will have the final,
                sole and binding decision-making authority with respect to the
                Program. Program commitments or interpretations (oral or
                written) by anyone other than Senior Management are invalid and
                will have no effect on the policies, terms and conditions, and
                procedures set forth in the Program.

(See Plaintiff’s Exhibit A, pg. 6, ¶ 6).2 All discretion is afforded to BAMS in interpreting the

Sales Plan’s terms and condition regarding payment(s) made—or not made—and which

participants, if any, are qualified for such payment(s) under the Sales Plan. As Sales Plan states,

                All Participants who claim there is a discrepancy in any pay
                received under the Program . . . must submit a written dispute for
                review within a reasonable time . . .. Senior Management’s review
                and decision regarding the dispute will be final and binding on the
                Participant or person claiming payment under the Program.

(See Plaintiff’s Exhibit A, pg. 7, ¶ 9). In short, the Sales Plan makes clear participants in the Sales

Plan, such as Plaintiff, are not guaranteed any supplementation of their salaries from the Sales

Plan.

        Upon her discharge, Plaintiff filed a complaint with the Commissioner of the North

Carolina Department of Labor claiming BAMS retaliated against her for making complaints

regarding the Sales Plan. (Complaint, DE # 1, ¶ 37). Plaintiff has not received a decision nor

Right to Sue letter from the North Carolina Department of Labor. (Complaint, DE # 1, ¶ 37).

Plaintiff alleges three theories of liability: (1) BAMS allegedly breached its contract, the Sales

Plan, with Plaintiff when it failed to pay the bonus she believes she is owed; (2) BAMS allegedly

violated the North Carolina Wage and Hour Act (hereinafter “NCWHA”) when the company

failed to pay the bonus she believes she is owed; and (3) BAMS allegedly violated the North




2“’Senior Management’ is defined as the Compensation Practices Committee.” (See Plaintiff’s Exhibit A, pg.
1, ¶ 1).
                                                    3

        Case 3:19-cv-00533-RJC-DSC Document 9 Filed 11/12/19 Page 3 of 12
Carolina Retaliatory Employment Discrimination Act (hereinafter “REDA”) when it terminated

her employment. As will be discussed below, each of these claims should be dismissed.

                                         ARGUMENT

       The Complaint fails to set forth factual allegations against BAMS which plausibly give rise

to an entitlement of relief under a theory of breach of contract, the NCWHA, or the REDA.

Thus, pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6), Plaintiff’s Complaint should be

dismissed; the REDA claim should be dismissed for Plaintiff’s failure to exhaust her

administrative remedies, and the NCWHA and REDA claims should be dismissed for failure to

state a claim upon which relief can be granted.

   I. The Motion to Dismiss Standard

       The current standard for pleadings is well articulated by the Supreme Court. “[O]nly a

complaint that states a plausible claim for relief survives a motion to dismiss”. Ashcroft v. Iqbal,

556 U.S. 662, 679, 129 S. Ct. 1937, 1950 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,

556, 127 S. Ct. 1955, 1965 (2007)).

       When considering a motion to dismiss, “the court should accept as true all well-pleaded

allegations and should view the complaint in a light most favorable to the plaintiff.” Mylan Labs,

Inc. v. Makari, 7 F.3d 1130, 1134 (4th Cir. 1993). Not all allegations are entitled to this

presumption however, because the court “need not accept the legal conclusions drawn from the

facts, and [they] need not accept as true unwarranted inferences, unreasonable conclusions, or

arguments.” Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). Thus, “[a] pleading that

offers ‘labels and conclusions or ‘a formulaic recitation of the elements of a cause of action will

not do.’” Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949 (citing Twombly at 550 U.S. at 555, 127 S. Ct.

at 1965).

                                                  4

       Case 3:19-cv-00533-RJC-DSC Document 9 Filed 11/12/19 Page 4 of 12
       To the extent the complaint contains well-pleaded factual allegations, the court next

determines whether those allegations plausibly allege a claim upon which relief can be granted. Id.

“To survive a motion to dismiss pursuant to Rule 12(b)(6), plaintiff’s ‘factual allegations must be

enough to raise a right to relief above the speculative level,’ thereby nudg[ing] their claims across

the line from conceivable to plausible.” Aziz v. Alcolac, Inc., 658 F.3d 388, 391 (4th Cir. 2011)

(quoting Twombly at 550 U.S. at 555, 127 S. Ct. at 1965). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. The determination of

whether a complainant has sufficiently pled a claim “is a context-specific task that requires the

reviewing court to draw on its judicial experiences and common sense.” Id. at 679. Thus, post

Twombly/Iqbal, some amount of factual detail is now required to survive a Rule 12(b)(6) motion.

Finally, pursuant to Rule 12(b)(1), a claim may be dismissed for lack of subject matter

jurisdiction. Fed. R. Civ. P. 12(b)(1). The existence of subject matter jurisdiction is a threshold

issue the court must address before considering the merits of a case. Jones v. Am. Postal

Workers Union, 192 F.3d 417, 422 (4th Cir. 1999).

II.    Plaintiff’s Breach of Contract Claim

       Plaintiff alleges BAMS breached its contract with her by failing to pay Plaintiff’s “full due

and owing ‘Over Achievement Bonus’ for 2018”. (Complaint, DE # 1, ¶ 25). Plaintiff’s claim is

meritless.

       To succeed on a breach of contract claim under North Carolina law, a plaintiff must prove

(1) the existence of a valid contract, and (2) breach of the terms of the contract. See Poor v. Hill,

138 N.C. App. 19, 26, 530 S.E.2d 838, 843 (2000); McLamb v. T.P. Inc., 173 N.C. App. 586, 588,

619 S.E.2d 577, 580 (2005), disc. rev. denied, 360 N.C. 290, 627 S.E.2d 621 (2006). For a contract to

                                                 5

       Case 3:19-cv-00533-RJC-DSC Document 9 Filed 11/12/19 Page 5 of 12
be formed, a definite “offer must be communicated, must be complete, and must be accepted in

its exact terms.” Yeager v. Dobbins, 252 N.C. 824, 828, 114 S.E.2d 820, 824 (1960). To be

enforceable, a contract requires assent, mutuality, and definite terms. See Horton v. Humble Oil

& Ref. Co., 255 N.C. 675, 679, 122 S.E.2d 716, 719 (1961).

       “A bonus offered by an employer to encourage more efficient service by an employee is

an enforceable supplementary contract even though the bonus may be measured by earnings or

productivity rather than by a fixed sum.” Buchele v. Pinehurst Surgical Clinic. P.A., 80 N.C.

App. 256, 261, 341 S.E.2d 772, 775, aff’d, 318 N.C. 503, 349 S.E.2d 579 (1986) (per curiam).

However, when an employer retains total discretion concerning whether to pay a bonus, there is

no mutual agreement and no contract. See, e.g., McCabe v. Abbot Labs., Inc., 47 F. Supp. 3d 339

(E.D.N.C. 2014); Schoenberg v. E.I. DuPont De Nemours & Co., 1997 U.S. Dist. LEXIS

18331, *11-12 (W.D.N.C. 1997) (unpublished) (applying North Carolina law), aff'd, 155 F.3d

561,1998 WL 390613, at *2-3 (4th Cir. 1998) (per curiam) (unpublished table decision); Moore v.

Associated Brokers. Inc., 9 N.C. App. 436, 437-38, 176 S.E.2d 355, 355-56 (1970) (applying

North Carolina law).

       The McCabe Court’s discussion of a breach of contract claim under similar circumstances

is particularly instructive. In McCabe, the plaintiff was a pharmaceutical sales representative for

the defendant. McCabe, 47 F. Supp. 3d at 341-42. In addition to plaintiff’s salary, plaintiff was

eligible for quarterly incentive payments pursuant to the defendant’s sales plan documentation.

Id. After her discharge, Plaintiff sued her employer under a variety of theories including breach of

contract (defendant’s sales plan) and violation of the NCWHA for failure to receive bonus

compensation under the sales plan that she thought she was owed. Id. at 344. The McCabe Court

concluded no breach of contract occurred under the sales plan, because the clear language of the

                                                 6

      Case 3:19-cv-00533-RJC-DSC Document 9 Filed 11/12/19 Page 6 of 12
sales plan left any payment(s) under the same to the total discretion of defendant, and therefore

there could be no “meeting of the minds”. Id. at 345-46. As the McCabe Court noted,

“[defendant] retained total discretion concerning whether to pay a bonus. Accordingly, the court

grants summary judgment to [defendant] on [plaintiff’s] breach of contract claim.” Id. at 346.

       Here, this matter is materially indistinguishable from the factual underpinnings in

McCabe. Like the plaintiff in McCabe, Plaintiff alleges a breach of contract under a sales plan

for allegedly unpaid bonus monies. Like the sales plan in McCabe, BAMS’ Sales Plan also

includes language which keeps total and complete discretion of all matters, including payment(s)

and interpretation of the Sales Plan exclusively with BAMS. (See Plaintiff’s Exhibit A, pp. 2, 5-8).

Specifically, as noted above,

               Senior Management [of BAMS] will have the sole and absolute
               discretion to interpret and administer the [Sales Plan]. In addition,
               Senior Management [of BAMS] will have the final, sole and binding
               decision-making authority with respect to the [Sales Plan].

(See Plaintiff’s Exhibit A, pg. 6, ¶ 6) (emphasis added).

       As a result, any alleged failure by BAMS to pay any monies to Plaintiff under the Sales

Plan cannot be a breach of contract because there was no meeting of the minds, and therefore,

no contract to be breached by BAMS. As such, Plaintiff’s claim for breach of contract should be

dismissed.

III.   Plaintiff’s NCWHA Claim

       Plaintiff also alleges a violation of the NCWHA. Under the NCWHA, “[e]very employer

shall pay every employee all wages and tips accruing to the employee on the regular payday. Pay

periods may be daily, weekly, bi-weekly, semimonthly, or monthly. Wages based upon bonuses,

commissions, or other forms of calculation may be paid as infrequently as annually if prescribed



                                                 7

       Case 3:19-cv-00533-RJC-DSC Document 9 Filed 11/12/19 Page 7 of 12
in advance.” N.C. Gen. Stat. § 95-25.6. Plaintiff argues her failure to receive “the remainder of

the OA Bonus” allegedly owed to her is a violation of the NCWHA. (Complaint, DE # 1, ¶ 32).

       Again, the McCabe Court’s discussion of an NCWHA claim under similar circumstances

is instructive. In McCabe, the plaintiff claimed the defendant violated the NCWHA based upon

a failure to pay certain bonuses pursuant to the applicable sales plan. McCabe, 47 F. Supp. 3d at

4748. The McCabe Court, in addition to pointing out certain factual inconsistencies with

plaintiff’s claim, ultimately dismissed plaintiff’s NCWHA because “[f]urthermore, and in any

event, [defendant’s] reserved discretion in the [sales plan documentation] concerning the

calculation and payout of such bonuses defeats [plaintiff’s] NCWHA claim.” Id. at 347.

       Here, again, Plaintiff’s claims are materially indistinguishable from the factual

underpinnings in McCabe. The Sales Plan specifically reserves the exclusive right to BAMS to

determine all calculation(s) and payout(s) under the same. (See Plaintiff’s Exhibit A, pg. 6, ¶ 6).

As such, like in McCabe, there can be no violation of the NCWHA claim. Said another way,

Plaintiff cannot be entitled to certain alleged OA Bonus underpayment(s) when such payment(s)

were never guaranteed. As such, Plaintiff’s NCWHA claim should be dismissed.

IV.    Plaintiff’s REDA Claim

       Finally, Plaintiff has also claimed a violation of REDA arising from her discharge. To

pursue a retaliation claim under REDA, an employee must first file a written complaint with the

North Carolina Commissioner of Labor alleging a statutory violation. See N.C. Gen. Stat. §§ 95-

242; see also Johnson v. North Carolina, 905 F. Supp. 2d 712, 727-28 (W.D.N.C. 2012). The

Commissioner of Labor will then investigate the claim and either file a civil action on behalf of the

employee or issue a right-to-sue letter. See id. §§ 95-242-43. The aggrieved employee must receive a

right-to-sue letter before filing a civil action under REDA. See id. § 95-243(e) (emphasis added); see

                                                  8

       Case 3:19-cv-00533-RJC-DSC Document 9 Filed 11/12/19 Page 8 of 12
also Carr. v. United States, 2018 LEXIS 178376 at *17-19 (E.D.N.C. 2018) (dismissing a

plaintiff’s North Carolina REDA claim under Rule 12(b)(1) for failure to exhaust his

administrative remedies).

       Plaintiff alleges her discharge was in retaliation for her complaints related to the alleged

underpayment of the OA Bonus under the Sales Plan. (Complaint, DE # 1, ¶ 37). Plaintiff failed

to plead in her Complaint that a determination of her REDA Complaint by the Commissioner

of Labor of the North Carolina Department of Labor has been made or that she has received

the statutorily required Right to Sue letter to bring an action under REDA.

       Most significantly, Plaintiff admits her REDA claim is untimely and thereby improper by

stating “Plaintiff is awaiting action of the Commission pursuant to G.S. 95-242 and the statutory

time requirements provided therein.” (Complaint, DE # 1, ¶ 37). Under these circumstances,

Plaintiff’s REDA claim should be dismissed as she has failed to exhaust her administrative

remedies. See Hall v. Bank of Am. Corp., 2017 LEXIS 146601 at *10 (W.D.N.C. 2017); see also,

Satterwhite v. Wal-Mart Stores East, L.P., 2012 U.S. Dist. LEXIS 9584, *7-8 (E.D.N.C. 2012)

(dismissing a REDA claim where plaintiff failed to exhaust available administrative remedies).

                                        CONCLUSION

       WHEREFORE, for the reasons set forth above, Defendant Banc of America Merchant

Services, LLC respectfully requests that Plaintiff’s claims be DISMISSED WITH PREJUDICE.

       Respectfully submitted this the 12th day of November, 2019.




                                                 9

      Case 3:19-cv-00533-RJC-DSC Document 9 Filed 11/12/19 Page 9 of 12
                                     JACKSON LEWIS P.C.


                              BY:
                                     H. BERNARD TISDALE III
                                     N. C. State Bar No. 23980
                                     JOSHUA R. ADAMS
                                     N. C. State Bar No. 49038
                                     Attorneys for Defendant
                                     525 N. Tryon Street, Suite 1600
                                     Charlotte, NC 28202
                                     Telephone: (704) 331-3984
                                     Bernard.Tisdale@jacksonlewis.com
                                     Joshua.Adams@jacksonlewis.com




                                10

Case 3:19-cv-00533-RJC-DSC Document 9 Filed 11/12/19 Page 10 of 12
                      IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

                          CIVIL ACTION NO.: 3:19-cv-533-RJC-DSC

  BARBARA GRIFFITH, an individual,                       )
                                                         )
                  Plaintiff,                             )
                                                         )
   vs.                                                   )
                                                         )
                                                                    CERTIFICATE OF SERVICE
  BANC OF AMERICA MERCHANT                               )
  SERVICES, LLC,                                         )
                                                         )
                  Defendants.                            )
                                                         )
                                                         )

         The undersigned certifies that on November 12, 2019, a copy of Defendant’s Motion to

Dismiss Plaintiff’s Complaint, along with supporting memorandum of law, was electronically filed

with the Clerk of the Court, using Court’s CM/ECF electronic service system, which will send

notification of such filing as follows:


   STRIANESE HUCKERT, LLP                                             CREED & HALL
          Tamara L. Huckert                                          Dennis A. Creed, III*
         Christopher Strianese                                     Florida Bar No. 0043618
          N.C. Bar No. 46918                                           Bradley R. Hall*
    Charlotte, North Carolina 28205                                13043 W. Linebaugh Ave.
         Tamara@strilaw.com                                            Tampa, FL 33626
          Chris@strilaw.com                                      Dcreed@creedlawgroup.com
                                                                  Bhall@creedlawgroup.com
                                                             *Pro Hac Vice Application to be Submitted
                                          Attorneys for Plaintiff




                                                    11

      Case 3:19-cv-00533-RJC-DSC Document 9 Filed 11/12/19 Page 11 of 12
                                       JACKSON LEWIS P.C.


                            BY:        /s/ H. Bernard Tisdale III
                                       H. BERNARD TISDALE III
                                       N. C. State Bar No. 23980
                                       JOSHUA R. ADAMS
                                       N. C. State Bar No. 49038
                                       Attorneys for Defendant
                                       525 N. Tryon Street, Suite 1600
                                       Charlotte, NC 28202
                                       Telephone: (704) 331-3984
                                       Bernard.Tisdale@jacksonlewis.com
                                       Joshua.Adams@jacksonlewis.com




                                  12

Case 3:19-cv-00533-RJC-DSC Document 9 Filed 11/12/19 Page 12 of 12
